Case 2:19-cV-02039-KHV-KGG Document 1 Filed 01/24/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF KANSAS

 

JAMEL JUSTICE )
) .

Plaintiff, )

)

vs. )

) .

MICI-IAEL HENRICKSON )

[Serve at: )

28605 Mission Bellview Road )

Lansing, Kansas 66053] )

)

Defendant. )

COMPLAINT

Plaintiff Jamel Justice, by and through counsel, states and alleges as follows for his .

Complaint against Dei`endant Michael Henrickson:

l. Plaintiff is, and at all times material Was, a resident and citizen of the state of
Missouri.
2. Defendant Michael Henrickson (hereinafter “Dei`endant”) is, and at all times

material was an individual, citizen and resident of the state of Kansas. Defendant can be
served With process by delivering a copy of the summons and Complaint to him at his

residence address Which is 28605 Mission Bellview Road, Lansing, Kansas 66053.

3. This Court has proper jurisdiction over the parties and subject matter based

on 28 U.S.C. §1332(a), as complete diversity of citizenship exists between Plaintifi` and

 

 

Case 2:19-cV-02039-KHV-KGG Document 1 Filed 01/24/19 Page 2 of 4

Defendant and the amount in controversy exceeds Seventy-Five Thousand Dollars

($75,000§00).

4. Venue is proper before this Court pursuant to 28 U.S.C.§l39l(b)(l), as

Defendant resides in this judicial district.

5. On January 9, 2018 at approximately 2:45 o’clock p.m., Plaintiff Was
operating a 2005 Honda Accord westbound on 315t Street near the entrance ramp for
northbound 71 Highway in Kansas City, Jackson County, Missouri. At the same time and
place, Defendant Was operating a Ford F-150 truck eastbound on 315t Street When he
attempted to execute a left turn in front of Plaintiff to go north on the entrance ramp for

71 Highway.

6. When Defendant attempted his left turn, he caused his truck to collide with
the Plaintiff’s car forcing Plaintiff’s car into the concrete pedestrian barrier on the north

side of 31sit Street.

7. The collision above-described was caused by the negligence of the defendant
in that he failed to exercise the highest degree of care when operating his truck by
disobeying a red traffic signal, failing to yield the right of way to oncoming traffic, failing
to keep a careful lookout for other vehicles on the roadway, and/or failing to swerve,`

slacken speed or sound a Warning or otherwise exercise proper control over his vehicle so

as to avoid a collision.

 

 

Case 2:19-cV-02039-KHV-KGG Document 1 Filed 01/24/19 Page 3 of 4

8. As a direct and proximate result of the defendant’s negligence, Plaintiff
sustained injuries to his head, back and right leg, underwent reasonable and necessary
medical and chiropractic care for those injuries, incurred reasonable and customary charges
for that medical and chiropractic treatment, lost time, consciously experienced pain,
suffering an mental anguish, lost enjoyment of life, and is reasonably expected to continue

to experience such losses and damages for the foreseeable future.

WHEREFORE Plaintiff Jamel Justice respectfully prays that the Court enter
judgment in his favor and against Defendant Michael Henrickson in an amount that is fair
and reasonable and exceeding Seventy Five Thousand Dollars ($75,000.00), for his costs
incurred herein, and for such other and further relief as the Court deems just, proper and

equitable'.

Respectfully Submitted,

COUCH, PIERCE, KING &
WHARTON, CHART D

 
   

 

MICHAEL W. WHARTON KS#16228
12 Corporate Woods Suite 370

10975 Benson Drive

Overland Parl<, Kansas 66210

Telephone: 913-451-8430 -
Fax: 913-451-8531 §
Email: mwharton@cpkwlaw.com g
ATTORNEYS FOR PLAINTIFF

 

 

Case 2:19-cV-02039-KHV-KGG Document 1 Filed 01/24/19 Page 4 of 4

DESIGNATION OF PLACE OF TRIAL

Plaintiff designates Kansas City, Kansas as the location for the trial in this matter.

 

 

MICHAEL W. WHARTON

\1..,./'

I)EMAND FOR JURY TRIAL

COMES NOW the plaintiff, Jamel Justice, and demands trial by jury on all issues

so triable.

  

 

 

MICHAEL W. ;` AeroN

 

 

